Name: 81/628/EEC: Commission Decision of 24 July 1981 on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in June 1981 in Sicily (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-08-13

 Avis juridique important|31981D062881/628/EEC: Commission Decision of 24 July 1981 on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in June 1981 in Sicily (Only the Italian text is authentic) Official Journal L 229 , 13/08/1981 P. 0020++++COMMISSION DECISION OF 24 JULY 1981 ON THE DUTY-FREE IMPORTATION OF GOODS INTENDED TO BE DISTRIBUTED OR MADE AVAILABLE FREE OF CHARGE TO VICTIMS OF THE EARTHQUAKE WHICH OCCURRED IN JUNE 1981 IN SICILY ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/628/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1410/74 OF 4 JUNE 1974 ON THE TARIFF TREATMENT APPLICABLE TO GOODS IMPORTED FOR FREE CIRCULATION IN THE EVENT OF DISASTERS OCCURRING IN THE TERRITORY OF ONE OR MORE MEMBER STATES ( 1 ) , AND IN PARTICULAR ARTICLE 2 THEREOF , HAVING REGARD TO THE REQUEST , MADE BY THE GOVERNMENT OF THE ITALIAN REPUBLIC AND DATED 7 JULY 1981 , SEEKING THE DUTY-FREE IMPORTATION OF GOODS INTENDED TO BE DISTRIBUTED OR MADE AVAILABLE FREE OF CHARGE TO VICTIMS OF THE EARTHQUAKE WHICH OCCURRED IN JUNE 1981 IN SICILY , WHEREAS THIS EARTHQUAKE CONSTITUTES A DISASTER WITHIN THE MEANING OF REGULATION ( EEC ) NO 1410/74 ; WHEREAS , SO THAT THE COMMISSION MAY BE SUITABLY INFORMED OF THE USE MADE OF THE GOODS ADMITTED DUTY-FREE , THE GOVERNMENT OF THE ITALIAN REPUBLIC MUST COMMUNICATE THE MEASURES TAKEN TO PREVENT SUCH GOODS IMPORTED DUTY-FREE FROM BEING EMPLOYED OTHERWISE THAN FOR THE USE LAID DOWN ; WHEREAS THE COMMISSION SHOULD ALSO BE INFORMED OF THE EXTENT AND THE NATURE OF THE IMPORTATIONS MADE ; WHEREAS OTHER MEMBER STATES HAVE BEEN CONSULTED AS LAID DOWN IN ARTICLE 2 OF REGULATION ( EEC ) NO 1410/74 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . GOODS , IMPORTED FOR FREE CIRCULATION BY STATE BODIES OR BY ORGANIZATIONS APPROVED BY THE COMPETENT ITALIAN AUTHORITIES FOR THE PURPOSE OF BEING DISTRIBUTED BY THEM FREE TO THE VICTIMS OF THE EARTHQUAKE , WHICH OCCURRED IN JUNE 1981 IN THE SICILY , OR MADE AVAILABLE TO THEM FREE OF CHARGE WHILE REMAINING THE PROPERTY OF THE ORGANIZATIONS IN QUESTION , SHALL BE ADMITTED FREE OF CUSTOMS DUTIES , CHARGES HAVING EQUIVALENT EFFECT , AGRICULTURAL LEVIES AND OTHER IMPORT CHARGES PROVIDED FOR UNDER THE COMMON AGRICULTURAL POLICY OR UNDER SPECIFIC ARRANGEMENTS APPLICABLE TO CERTAIN GOODS RESULTING FROM THE PROCESSING OF AGRICULTURAL PRODUCTS . 2 . GOODS IMPORTED FOR FREE CIRCULATION BY THE RELIEF UNITS TO COVER THEIR OWN REQUIREMENTS DURING THE PERIOD OF THEIR OPERATIONS SHALL ALSO BE ADMITTED DUTY-FREE . ARTICLE 2 THE GOVERNMENT OF THE ITALIAN REPUBLIC SHALL COMMUNICATE TO THE COMMISSION THE LIST OF APPROVED ORGANIZATIONS REFERRED TO IN ARTICLE 1 ( 1 ) . ARTICLE 3 1 . THE GOVERNMENT OF THE ITALIAN REPUBLIC SHALL COMMUNICATE QUARTERLY TO THE COMMISSION , BY BROAD CATEGORY OF PRODUCTS , ALL INFORMATION REGARDING THE NATURE AND QUANTITIES OF THE VARIOUS GOODS ADMITTED FREE OF DUTY IN PURSUANCE OF ARTICLE 1 . 2 . THE FIRST COMMUNICATION REFERRED TO IN PARAGRAPH 1 MUST REACH THE COMMISSION BY 10 OCTOBER 1981 AT THE LATEST , AND THE FOLLOWING COMMUNICATIONS BY THE 10TH DAY OF THE MONTH FOLLOWING THE END OF THE QUARTER TO WHICH THEY RELATE . ARTICLE 4 THE GOVERNMENT OF THE ITALIAN REPUBLIC SHALL COMMUNICATE TO THE COMMISSION THE MEASURES WHICH IT TAKES TO ENSURE THAT ARTICLE 4 OF REGULATION ( EEC ) NO 1410/74 IS RESPECTED . ARTICLE 5 THIS DECISION SHALL COME INTO EFFECT FROM 7 JUNE 1981 . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 24 JULY 1981 . FOR THE COMMISSION KARL-HEINZ NARJES MEMBER OF THE COMMISSION ( 1 ) OJ NO L 150 , 7 . 6 . 1974 , P . 4 .